ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Templeton Construction                        )      ASBCA Nos. 59416, 59417
                                              )
Under Contract No. W9126G-06-C-0045          )

APPEARANCES FOR THE APPELLANT:                       Robert G. Ruggieri, Esq.
                                                     Joseph A. Hackenbracht, Esq.
                                                      Cohen Seglias Pallas Greenhall & Furman PC
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Arthur B. Archambeau, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The parties have settled their disputes. The appeals are dismissed with prejudice.

       Dated: 8 September 2017


                                                  TERRENCES.HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59416, 59417, Appeals of
Templeton Construction, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals